Citation Nr: 0511865	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  02-08 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from December 1948 and 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) of Roanoke, 
Virginia.  This case was previously before the Board in May 
2004 and remanded for additional development and 
adjudication.  


FINDINGS OF FACT

1.  The veteran's service medical records are not available, 
having presumably been destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.

2.  Efforts to reconstruct the veteran's service and post-
service medical history have been undertaken by VA to the 
fullest extent possible.

3.  A claim for service connection for a back disability was 
denied by the RO in October 1991.  That decision represents 
the last final denial on any basis.

4.  Evidence received since the October 1991 RO decision is 
cumulative and is not so significant in connection with the 
evidence previously assembled that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed October 1991 denial is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).  

2.  No new and material evidence has been received to reopen 
the claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  

In October 1991, the RO denied service connection for a back 
disability.  The veteran did not appeal.  In July 2000, the 
veteran requested that his claim for service connection be 
reopened.  A rating action in August 2000 found that new and 
material evidence had not been submitted.  The veteran filed 
a timely appeal.  In an October 2003 letter, the RO informed 
the veteran of the requirements of VCAA.  In a supplemental 
statement of the case, issued in August 2004, the veteran was 
provided with the applicable law and regulations regarding 
VCAA.  Thus, VA has complied with the requirements of VCAA.

For the reasons enumerated above, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp . v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

Efforts were made by the RO to obtain the veteran's service 
medical records and certification of their unavailability was 
received from the National Personnel Records Center in May 
1978 and again in October 1991.  The Board points out that 
the RO has requested that the veteran furnish any service 
medical records in his possession or any other documentation 
that he had a low back disability during service, but he has 
not provided any such records.  Accordingly, another attempt 
to procure the service medical records or other relevant 
evidence is not necessary.  In light of the absence of 
service medical records, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.   See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (the BVA has a 
heightened duty in a case where the service medical records 
are presumed destroyed).  As will be explained in more detail 
below, the Board finds that the absence of the veteran's 
service medical records is not material to his claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that 
the veteran's service medical records are unavailable, the 
appeal must be decided on the evidence of record.  




Laws and Regulations

As a timely appeal of this adverse action was not submitted, 
the Board concludes that the RO's October 1991 decision is 
final based on the evidence then of record.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2004).  However, the law and regulations provide that if new 
and material evidence has been presented or secured with 
respect to a claim, which has been disallowed, the claims may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

It should be noted that the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3.156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  As 
previously stated, the veteran's claim was filed in July 
2000.  As a result, the amended regulatory provisions 
governing new and material evidence are not applicable to his 
claim to reopen.  Consequently, the current appeal will be 
decided under the old version of § 3.156(a) as is outlined in 
the decision below. 

"New and material" evidence, is evidence not previously 
submitted, which is neither cumulative nor redundant, and 
which by itself, or along with evidence previously submitted, 
is so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156 (a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); see also Evans v. 
Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the  "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the October 1991 decision.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Factual Background

The veteran's service medical records are not currently of 
record, despite attempts by the RO to obtain them.  It 
appears, from a May 1978 response to a request for records, 
that the veteran's service medical records were destroyed at 
the 1973 fire at the National Personnel Records Center 
(NPRC), and that attempts to reconstruct those records have 
been unsuccessful.  This was again confirmed by the NPRC in 
October 1991.

In October 1991, the RO denied service connection for a back 
disability on the basis that there was no medical evidence to 
establish that the claimed condition was incurred during the 
veteran's military service or aggravated during his military 
service.  Post service evidence at the time of the October 
1991 rating decision consisted of lay statements from two 
individuals who served with the veteran.  These statements 
provide a vague account of the veteran's claimed 
hospitalization at Camp Pickett for an undisclosed injury in 
January 1949.  The reason for the hospitalization was not 
clear.  

Evidence received since the October 1991 RO decision includes 
duplicate copies of the previously submitted lay statements, 
as well as additional lay statements from individuals who 
worked with the veteran soon after discharge in 1954.  These 
statements indicated that shortly after service the veteran 
experienced back problems.  VA and private outpatient 
treatment records dated from 1976 to 2003 show ongoing 
treatment for back disability beginning in 1976.  
Specifically, a VA January 1976 X-ray of the lumbar spine 
showed bilateral sacralization of L5 due to anomalous 
development.  A November 1998 VA X-ray showed generalized 
osteopenia and mild scoliosis.  Most recently, in June 2003, 
a private magnetic resonance imaging (MRI) report showed 
minimal degenerative changes, minimal disc bulge at L4-5 and 
broad-based disc problems at L5-S1.  There was no opinion 
regarding etiology.  

Analysis

The evidence missing at the time of the October 1991 rating 
decision was medical evidence to show that that the veteran's 
back disability was incurred or aggravated during active 
service.  While additional documents have been associated 
with the file subsequent to the RO's October 1991 rating 
decision, the record still does not contain any such 
evidence.  

Evidence received since the October 1991 RO decision includes 
VA and private outpatient treatment records dated from 1976 
to 2003, which show the veteran was treated for chronic back 
pain.  These records are new because they were not previously 
of record at the time of the prior RO decision.  However, 
these records are not material because they are not relevant 
to the issue of whether the veteran incurred a back 
disability during active service.  Further, the evidence does 
not establish any link between his current disability and 
service and thus it does not materially alter the previous 
evidentiary picture.  See 38 C.F.R. §§ 3.156, 3.303 (2004); 
Hodge, supra.  

The lay statements written by the veteran's former co-workers 
give a history of the veteran being treated for back pain 
since 1954.  However, like the written statements, previously 
submitted by others, such evidence is not sufficient to 
reopen the claim because it contains contentions that are 
substantively identical to those made in connection with the 
prior denial.  Consequently, merely to reiterate these same 
allegations and arguments, when previously made, does not 
constitute new evidence.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  Furthermore, since these individuals do not 
possess the medical expertise and training to competently 
offer an opinion as to whether the veteran's low back 
disability was incurred or aggravated in active service, lay 
allegations purporting to do so also are not material.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, where, as 
here, resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

The veteran has proffered little in the way of "new" 
evidence as to the claim inasmuch as it only shows post 
service treatment without opinion as to onset during active 
service and simply is not probative of the question of 
whether a low back disability was incurred or aggravated in 
service, the pivotal issue underlying the veteran's claim for 
service connection.  Hence, this evidence does not bear 
directly and substantially upon the specific matter under 
consideration, and, thus, is not so significant that it must 
be considered to fairly decide the merits of the claim.  

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claims for 
service connection.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2004).


ORDER

As new and material evidence has not been submitted to reopen 
the claim for service connection for low back disability, the 
appeal is denied.



____________________________________________
	RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


